UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 7, 2012 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 000-50571 98 -1042523 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices, including zip code) (604) 456-6010 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On November 7, 2012, Response Biomedical Corp. (the “Company”) announced by press release that the Company has received CE mark for their D-dimer Point of Care (“POC”) assay for the European market. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description Press release of Response Biomedical Corp. dated November 7, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPONSE BIOMEDICAL CORP. By: /s/William J. Adams William J. Adams Chief Financial Officer Date:November 9, 2012 EXHIBIT INDEX ExhibitNumber Description Press release of Response Biomedical Corp. dated November 7, 2012
